EXHIBIT 99.1 CORAL GOLD RESOURCES LTD. (an Exploration Stage Company) Consolidated Financial Statements For the years ended January 31, 2013, 2012 and 2011 (Expressed in Canadian Dollars) Index Page Management’s Responsibility for Financial Reporting 1 Independent Auditors’ Report 2 Financial Statements Consolidated Statements of Financial Position 3 Consolidated Statements of Operations and Comprehensive Loss 4 Consolidated Statements of Changes in Equity 5 Consolidated Statements of Cash Flows 7 Notes to the Consolidated Financial Statements 8 – 31 MANAGEMENT’S RESPONSIBILITY FOR FINANCIAL REPORTING The consolidated financial statements of Coral Gold Resources Ltd. (the “Company”) are the responsibility of the Company’s management. The consolidated financial statements are prepared in accordance with International Financial Reporting Standards and reflect management’s best estimates and judgment based on information currently available. Management has developed and is maintaining a system of internal controls to ensure that the Company’s assets are safeguarded, transactions are authorized and properly recorded and financial information is reliable. The Board of Directors is responsible for ensuring management fulfills its responsibilities. The Audit Committee reviews the results of the audit and the annual consolidated financial statements prior to their submission to the Board of Directors for approval. The consolidated financial statements as at January 31, 2013 and for the year ended have been audited by Manning Elliott LLP, Chartered Accountants, and their report outlines the scope of their examination and gives their opinion on the consolidated financial statements. “David Wolfin” “Malcolm Davidson” David Wolfin President & CEO May 30, 2013 Malcolm Davidson Chief Financial Officer May 30, 2013 - 1 - REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Shareholders of Coral Gold Resources Ltd. We have audited the accompanying consolidated financial statements of Coral Gold Resources Ltd. which comprise the consolidated statements of financial position as at January 31, 2013 and the consolidated statements of operations and comprehensive loss, changes in equity and cash flows for the year then ended, and the related notes comprising a summary of significant accounting policies and other explanatory information. Management’s Responsibility for the Consolidated Financial Statements Management is responsible for the preparation and fair presentation of these consolidated financial statements in accordance with International Financial Reporting Standards as issued by the International Accounting Standards Board, and for such internal control as management determines is necessary to enable the preparation of consolidated financial statements that are free from material misstatement, whether due to fraud or error. Auditors’ Responsibility Our responsibility is to express an opinion on these consolidated financial statements based on our audit. We conducted our audit in accordance with Canadian generally accepted auditing standards and the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we comply with ethical requirements and plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free from material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the consolidated financial statements. The procedures selected depend on our judgment, including the assessment of the risks of material misstatement of the consolidated financial statements, whether due to fraud or error. In making those risk assessments, we consider internal control relevant to the Company’s preparation and fair presentation of the consolidated financial statements in order to design audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control. The Company is not required to have, nor were we engaged to perform, an audit of the Company’s internal control over financial reporting; accordingly we express no such opinion. An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of accounting estimates made by management, as well as evaluating the overall presentation of the consolidated financial statements. We believe that the audit evidence we have obtained in our audit is sufficient and appropriate to provide a basis for our audit opinion. Opinion In our opinion, the consolidated financial statements present fairly, in all material respects, the financial position of Coral Gold Resources Ltd. as at January 31, 2013 and the results of its operations and its cash flows for the year then ended in accordance with International Financial Reporting Standards as issued by the International Accounting Standards Board. Emphasis of Matter Without qualifying our opinion, we draw attention to Note 1 to these consolidated financial statements which describes the existence of a material uncertainty that may cast significant doubt about the ability of Coral Gold Resources Ltd. to continue as a going concern. Other Matter The consolidated financial statements of Coral Gold Resources Ltd. as at January 31, 2012 and for the years ended January, 2012 and 2011 were audited by another firm of independent auditors who expressed an unmodified opinion on those statements in their report dated May 25, 2012. /s/ “Manning Elliott LLP” CHARTERED ACCOUNTANTS Vancouver, British Columbia May 30, 2013 - 2 - CORAL GOLD RESOURCES LTD. Consolidated Statements of Financial Position (Expressed in Canadian dollars) Note January 31 January 31 Assets Current assets Cash and cash equivalents $ $ Other amounts receivable Prepaid expenses Exploration and Evaluation Assets 4 Property and Equipment 5 Investments in Related Companies 6 Amounts Receivable from a Related Party 10b Reclamation Bonds 7 Total Assets $ $ Liabilities Current liabilities Accounts payable and accrued liabilities $ $ Amounts payable to related parties 10c Reclamation Provision 11 Deferred Tax Liability 16 Total liabilities Equity Share Capital 8 Equity Reserves Accumulated Other Comprehensive Income Accumulated Deficit ) ) Equity Attributable to Equity Holders of the Company Equity Attributable to Non-Controlling Interests Total Equity Total Liabilities and Equity $ $ Subsequent Events – Note 18 Approved by the Board of Directors: /s/ David Wolfin /s/ Gary Robertson Director Director The accompanying notes are an integral part of the consolidated financial statements - 3 - CORAL GOLD RESOURCES LTD. Consolidated Statements of Operations and Comprehensive Loss For the years ended January 31, 2013, 2012 and 2011 (Expressed in Canadian dollars) Note Operating and Administrative Expenses Consulting fees $ $ $ Depreciation Directors’ fees Finance costs 11 Investor relations and shareholder information Legal and accounting Listing and filing fees Management fees Office and miscellaneous Salaries and benefits Share-based payments 9 Travel Loss before other items and income tax ) ) ) Other Income (Expenses) Interest and other income Foreign exchange gain (loss) ) ) Impairment loss on investments 6 ) - - Gain on sale of investments 6 - - Loss Before Income Tax ) ) ) Deferred income tax expense ) ) ) Net Loss For the Year ) ) ) Other Comprehensive Income (Loss) Unrealized gain (loss) on available for sale securities, net of tax 6 ) ) Comprehensive Loss For the Year $ ) $ ) $ ) Loss per Share - Basic and Diluted $ ) $ ) $ ) Weighted Average Number of Common Shares Outstanding The accompanying notes are an integral part of the consolidated financial statements - 4 - CORAL GOLD RESOURCES LTD. Consolidated Statements of Changes in Equity (Expressed in Canadian dollars) Note Number of Common Shares Share Capital Amount Reserve for Stock Options Reserve for Warrants Total Reserves Accumulated Other Comprehensive Gain (Loss) Accumulated Deficit Total Equity Balance, February 1, 2010 $ ) $ Common shares issued for cash: Private placement - - - Share issuance costs - ) - - - ) Exercise of options - Share-based payments - Transfer of reserve on exercise of options - ) - ) - - - Transfer of expired options and warrants - - ) ) ) - - Unrealized gain on investment in securities, net of tax - Net loss for the year - ) ) Balance, January 31, 2011 $ ) $ Balance, January 31, 2011 $ ) Common shares issued for cash: Exercise of options 8b - Exercise of warrants 8b - Transfer of reserve on exercise of options and warrants - ) ) ) - - - Share-based payments 9 - Transfer of expired options - - ) - ) - - Unrealized loss on investment in securities, net of tax 6 - ) - ) Net loss for the year - ) ) Balance, January 31, 2012 $ )
